                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

MARCIE SALOPEK,

             Plaintiff,

v.                                                            CV No. 18-339 JAP/CG

ZURICH AMERICAN LIFE
INSURANCE COMPANY,

             Defendant.

            ORDER TO SUBMIT DOCUMENT FOR IN CAMERA REVIEW

      THIS MATTER is before the Court on Plaintiff’s Motion to Compel Zurich

America Life Insurance Company to Produce an Unredacted Copy of a Memorandum,

(Doc. 101), filed February 21, 2019. In considering the motion, response (Doc. 108),

reply (Doc. 110), record of the case, and relevant law, the Court will require Defendant

to submit the memorandum at issue (Bates No. ZALICO_SAL0002235) to the Court for

an in camera review. The Court will issue an order on Plaintiff’s motion after reviewing

the document.

      IT IS THEREFORE ORDERED that Defendant submit the document to

garzaschambers@nmcourt.fed.us no later than April 3, 2019, for an in camera review.

       IT IS SO ORDERED.



                                  _________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
